          Case 1:21-cv-02833-MHC Document 1-1 Filed 07/15/21 Page 1 of 7

                                                                                CLERK OF STATE COURT
                                                                                COBB COUNTY, GEORGIA
                                                                                    21-A-1727
                      IN THE STATE COURT OF COBB COUNTY
                                                                               MAY 14, 2021 02:06 PM
                               STATE OF GEORGIA

  SANDRA MONTALVO,                          )
                                            )
       Plaintiffs,                          )
  v.                                        ) CIVIL ACTION FILE
                                            ) NO: ________________
                                            )
  TOTAL TRANSPORTATION OF
                                            )
  MISSISSIPPI LLC; U.S. XPRESS
                                            ) JURY TRIAL DEMANDED
  LEASING, INC.; U.S. XPRESS, INC.
                                            )
  and TYLER GARNER BUELL,
                                            )
                                            )
    Defendants.                             )
  ________________________________          )


                            COMPLAINT FOR DAMAGES

         COMES NOW the Plaintiff, SANDRA MONTALVO, and makes this Complaint

against the Defendants, TOTAL TRANSPORTATION OF MISSISSIPPI LLC, U.S.

XPRESS LEASING INC., U.S. XPRESS, INC., and TYLER GARNER BUELL, as follows:

                            PARTIES AND JURISDICTION
                                              1.

         Defendant TOTAL TRANSPORTATION OF MISSISSIPPI LLC (“Total

Transportation”) is a foreign corporation existing under the laws of the State of

Mississippi. Total Transportation’s principal place of business is located at 125

Riverview Drive, #4401, Richland, Mississippi 39218. Total Transportation has

committed a tortious act in Cobb County in the State of Georgia and is subject to the

jurisdiction and venue of this Court. Total Transportation may be served with process via

the long arm statute through its registered agent for service of process and President, John




                                     EXHIBIT A
        Case 1:21-cv-02833-MHC Document 1-1 Filed 07/15/21 Page 2 of 7




D. Stomps, at 125 Riverview Drive, #4401, Richland, Mississippi 39218.

                                             2.

       Defendant U.S. XPRESS LEASING, INC. (“U.S. Xpress Leasing”) is a foreign

corporation existing under the laws of the State of Tennessee. U.S. Xpress Leasing’s

principal place of business is located at 4080 Jenkins Road, Chattanooga, Tennessee

37421. U.S. Express Leasing has committed a tortious act in Cobb County in the State of

Georgia and is subject to the jurisdiction and venue of this Court. U.S. Xpress Leasing

may be served with process through its registered agent for service of process

Corporation Service Company, 2908 Poston Avenue, Nashville, TN 37421.

                                             3.

       Defendant U.S. XPRESS, INC. (“U.S. Xpress”) is a foreign corporation existing

under the laws of the State of Tennessee. U.S. Xpress’s principal place of business is

located at 4080 Jenkins Road, Chattanooga, Tennessee 37421. U.S. Xpress has

committed a tortious act in Cobb County in the State of Georgia and is subject to the

jurisdiction and venue of this Court. U.S. Xpress may be served with process through its

Registered Agent for service of process Corporation Service Company, 2908 Poston

Avenue, Nashville, TN 37421.

                                             4.

       Defendant TYLER GARNER BUELL (“Defendant Buell”) is a resident of

Westminister, South Carolina and is subject to the jurisdiction of this Court through

O.C.G.A. § 9-10-91. Defendant can be personally served with process at 450 Williams

Farm Road, Westminister, South Carolina 29693, or wherever he may be found.



                                    EXHIBIT
                                       -2-  A
        Case 1:21-cv-02833-MHC Document 1-1 Filed 07/15/21 Page 3 of 7




                                              5.

       Jurisdiction and venue are proper in this Court.

                                          FACTS

                                              6.

       On or about December 3, 2019, Plaintiff was operating a vehicle traveling

southbound on Interstate 75 in lane 5 at or near Windy Hill Road in Cobb County,

Georgia.

                                              7.

       At the same time, Defendant Buell was operating a vehicle traveling southbound on

Interstate 75 in lane 4. Defendant Buell changed lanes negligently and improperly and his

truck collided with the vehicle driven by Ms. Montalvo.

                                              8.

       As a result of the collision with the vehicle driven by the Plaintiff that was caused

by the negligence of Defendant Buell, Plaintiff suffered severe injuries.

                               COUNT I – NEGLIGENCE

                                              9.

       Plaintiff realleges and incorporates herein the allegations contained in paragraphs

1 through 8 above as if fully restated.

                                              10.

       Defendant Buell negligently failed to maintain a proper lookout for vehicles




                                      EXHIBIT
                                         -3-  A
         Case 1:21-cv-02833-MHC Document 1-1 Filed 07/15/21 Page 4 of 7




and negligently and improperly changed lanes in violation of O.C.G.A. § 40-6-123.


                                             11.

       Defendant Buell’s negligence was the proximate cause of the collision and

Plaintiff’s resulting injuries.

                           COUNT II – IMPUTED LIABILITY

                                             12.

       Plaintiff realleges and incorporates herein the allegations contained in paragraphs

1 through 10 above as if fully restated.

                                             13.

       At the time of the subject collisions, Defendant Buell was under dispatch for

Defendant Total Transportation of Mississippi, LLC.

                                             14.

       At the time of the subject collision, Defendant Buell was operating his vehicle on

behalf of and in the course and scope of his employment with Defendant Total

Transportation of Mississippi, LLC.

                                             15.

       At the time of the subject collisions, Defendant Buell was under dispatch for

Defendant U.S. Xpress Leasing, Inc.

                                             16.

       At the time of the subject collision, Defendant Buell was operating his vehicle on

behalf of and in the course and scope of his employment with Defendant U.S. Xpress




                                      EXHIBIT
                                         -4-  A
        Case 1:21-cv-02833-MHC Document 1-1 Filed 07/15/21 Page 5 of 7




Leasing, Inc.

                                               17.

       At the time of the subject collisions, Defendant Buell was under dispatch for

Defendant U.S. Xpress, Inc.

                                               18.

       At the time of the subject collision, Defendant Buell was operating his vehicle on

behalf of and in the course and scope of his employment with Defendant U.S. Xpress,

Inc.

                                               19.

       Defendant Total Transportation of Mississippi, LLC is an interstate or intrastate

motor carrier, and pursuant to federal and state laws, is responsible for the negligence of

Defendant Buell that proximately caused the collisions and injuries to the Plaintiff

described in this complaint under the doctrine of lease liability, agency, respondeat

superior and/or apparent agency.

                                               20.

       Defendant U.S. Xpress Leasing, Inc. is an interstate or intrastate motor carrier, and

pursuant to federal and state laws, is responsible for the negligence of Defendant Buell

that proximately caused the collisions and injuries to the Plaintiff described in this

complaint under the doctrine of lease liability, agency, respondeat superior and/or

apparent agency.

                                               21.

       U.S. Xpress, Inc. is an interstate or intrastate motor carrier, and pursuant to federal



                                      EXHIBIT
                                         -5-  A
        Case 1:21-cv-02833-MHC Document 1-1 Filed 07/15/21 Page 6 of 7




and state laws, is responsible for the negligence of Defendant Buell that proximately

caused the collisions and injuries to the Plaintiff described in this complaint under the

doctrine of lease liability, agency, respondeat superior and/or apparent agency.

                                 COUNT III – DAMAGES

                                              22.

       Plaintiff realleges and incorporates herein the allegations contained in paragraphs

1 through 20 above as if fully restated.

                                              23.

       As a result of Defendants’ negligence, Plaintiff Sandra Montalvo suffered severe

injuries, including injuries to her head, neck, back, shoulder and buttocks.

                                              24.

       As a result of Defendants’ negligence, Plaintiff Sandra Montalvo has incurred

medical expenses exceeding $53,612.64 and will continue to incur future medical

expenses.

                                              25.

       As a result of Defendants’ negligence, Plaintiff has suffered pain and impairment.

                                              26.

       Defendants’ negligence is the sole and proximate cause of Plaintiff’s injuries.

       WHEREFORE, Plaintiff prays that she have a trial on all issues and judgment

against Defendants as follows:

       a.     That Plaintiff recover the full value of her past and future medical expenses

              and in an amount to be proven at trial;



                                     EXHIBIT
                                        -6-  A
       Case 1:21-cv-02833-MHC Document 1-1 Filed 07/15/21 Page 7 of 7




      b.    That Plaintiff recovers for pain, suffering and impairment in an amount to

            be determined by the enlightened conscience of a jury;

      c.    That Plaintiff recover for her permanent impairment and loss of enjoyment

            of life in an amount to be determined by the enlightened conscience of a jury;

      d.    That Plaintiff recover such other and further relief as is just and proper.

      This 14th day of May, 2021.



                                                _________________________
                                                Thomas D. Trask
                                                State Bar No. 715620


Trask Law Firm
One Atlantic Center
1201 W. Peachtree St. NW
Suite 2300
Atlanta, GA 30309
Phone: 404-795-5010




                                    EXHIBIT
                                       -7-  A
